19 F.3d 21
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Charles ALBANESE, Petitioner-Appellant,v.Howard PETERS III, Director, Illinois Department ofCorrections, and George Welborn, Warden, MenardCorrectional Center,*Respondents-Appellees.
No. 93-2680.
United States Court of Appeals, Seventh Circuit.
Argued March 11, 1994.Decided March 16, 1994.Rehearing and Suggestion for Rehearing En BancDenied May, 31, 1994.

Before CUMMINGS, BAUER and ILANA DIAMOND ROVNER, Circuit Judges.

ORDER

1
In separate trials, petitioner Charles Albanese was convicted of the arsenic poisoning murders of his father, mother-in-law and grandmother-in-law and the attempted murder of his brother.  He received death sentences in both cases.  At the case tried in McLean County, Illinois, in May 1982, he was convicted of the murders of his father and his wife's grandmother, and of the attempted murder of his brother, and a jury sentenced petitioner to death.  The Illinois Supreme Court affirmed.   People v. Albanese, 102 Ill.2d 54, 464 N.E.2d 206 (1984), certiorari denied, 469 U.S. 892.


2
In October 1982 in Lake County, Illinois, petitioner was convicted of the murder of his mother-in-law.  He waived a jury for sentencing and the trial judge imposed the death sentence.  Again the Illinois Supreme Court affirmed, People v. Albanese, 104 Ill.2d 504, 473 N.E.2d 1246 (1984), and certiorari was denied, 471 U.S. 1044.


3
Subsequently Albanese filed separate post-conviction petitions attacking the constitutionality of his convictions and death sentences.  Both petitions were denied and appealed to the Illinois Supreme Court, which consolidated the two cases and affirmed the denial of post-conviction relief.  People v. Albanese, 125 Ill.2d 100, 531 N.E.2d 17 (1988), certiorari denied, 490 U.S. 1075.  Thereafter petitioner sought habeas corpus relief from the various convictions sentences, and the district court consolidated the two habeas corpus petitions and denied relief.


4
Judge Duff wrote a very comprehensive opinion denying both petitions.  His opinion is reported in 823 F.Supp. 521 (N.D.Ill.1993).  We agree with the district judge's conclusion.


5
The judgment below is affirmed.



*
 Kenneth McGinnis and James Greer have been succeeded by Howard Peters III and George Welborn, respectively.  Fed.R.App.P. 43(c)(1)